DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:

“to identify a touch operation to the screen;” and
“wherein the distance markers are not displayed responsive to the touch operation,”
where instead it is “responsive to detecting a first contact input of a first portion of the linear length measurement tool and a second contact input of a second portion of the linear length measurement tool.”
The problem is that applicant’s own specification refers to detecting these contact inputs as a “touch operation.” See, e.g., paragraph 44: “The tool identifying module 53 may determine whether the ruler 61 is placed on the screen of the display unit 21, based on whether touches to two points with a span therebetween matching the inter-detecting object distance exist.”
It appears there are touch operations that involve, e.g., the user’s finger; touch operations that involve the ruler; and also touch operations involving a stylus. But displaying the distance markers is still in response to one of these operations, so this claim language doesn’t particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Applicant will need to be more clear about what kinds of touch operations displaying the distance markers are in response to or not in response to. Because if detecting the linear length measurement tool is a “touch operation” as described in the specification than this claim makes no sense at all.
Regarding claims 2-20:
Claims 2-7 are dependent on claim 1, claims 8-9 contain similar language, claims 10-20 are dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2014/0250401; disclosed in IDS) in view of Ligameri et al. (US 2017/0371474) and futher in view of Cabrera Cordon et al. (US 2011/0115745).
Regarding claim 1:
Matsumoto discloses:
A nautical chart display device (abstract), comprising: 
a display configured to display a nautical chart on a screen (paragraph 51); and 
processing circuitry configured: 
to identify a touch operation to the screen (paragraph 42); 
to identify a position and an orientation of a measurement tool placed on the screen (paragraph 58, where the “measurement tool” is the user’s fingers); and 
to display distance markers according to a scale of the nautical chart on the screen at the position where the measurement tool is placed, based on the position and the orientation (Figs. 3-4). 
Matsumoto does not disclose:
wherein it displays the distance markers “responsive to detecting a first contact input of a first portion of the linear length measurement tool on the screen and a second contact input of a second 
“the distance markers are not displayed responsive to the touch operation.”
Ligameri discloses:
an interface wherein a user may perform inputs using physical tools (paragraph 20), where it discriminates these tools by detecting a first contact input of the tool and a second contact input of the tool on the screen (paragraph 25), and identifying the position and orientation of the tool placed on the screen (paragraph 28),
wherein elements are not displayed responsive to the touch operation (e.g., as per Fig. 5: where it performs the tool-based action if it detects the tool)
Cabrera Cordon discloses:
a physical tool may be a linear length measurement tool (specifically a ruler, as in paragraph 10: “an adjustable ruler.”)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Matsumoto wherein it displays the distance markers responsive to detecting a first contact input of a first portion of the linear length measurement tool on the screen and a second contact input of a second portion of the linear length measurement tool on the screen, and identifying the position and orientation of the linear length measurement tool placed on the screen, wherein the distance markers are not displayed responsive to the touch operation, as suggested by Ligameri and Cabrera Cordon.
The rationale is as follows:
Matsumoto, Ligameri, and Cabrera Cordon are directed to the same field of art.
Matsumoto has near identical functionality to the claim but performs its operations based on a touch operation rather than on detecting a linear length measurement tool. Ligameri discloses that it 
Note that because Ligameri discloses distinguishing between touch operations and tool operations the screen can still identify a touch operation, and yet the distance markers are displayed responsive to the tool operation.
Regarding claim 2:
Matsumoto, etc., discloses:
wherein the linear length measurement tool includes a linear contour, and wherein the processing circuitry displays the distance markers on the screen at a position corresponding to the contour of the linear length measurement tool (in Matsumoto the “linear contour” is created by the two fingers as per Figs. 3-4, but Ligameri discloses instead using a tool, and displaying ruler markers also follows from Cabrera Cordon paragraph 29). 
Regarding claim 3:
Matsumoto, etc., discloses:
wherein when the processing circuitry identifies that a linear touch operation along the contour of the linear length measurement tool is performed in a state where the distance markers are displayed at the position corresponding to the contour, the processing circuitry displays, on the display, a distance on the nautical chart corresponding to the linear touch operation (Matsumoto paragraph 66). 
Regarding claim 5:
Matsumoto, etc., discloses:
wherein the linear length measurement tool has a rectangular plate shape (it is a ruler as seen in, e.g., Cabrera Cordon Fig. 1).
Matsumoto, etc., does not disclose:

Cabrera Cordon just isn’t that specific about what is displayed. But typically a ruler has distance markers on both sides (e.g., cm on one side and inches on another, or whatever). If it creates a “graphically displayed ruler associated with the ruler object” (Cabrera Cordon paragraph 29) it would certainly be obvious to have a typical ruler display.
Regarding claim 6:
Matsumoto, etc., discloses:
wherein a plurality of detecting objects of which positions are detected are disposed in a given layout in the linear length measurement tool, and wherein the processing circuitry compares a layout of the detecting objects stored in advance, and a layout of the plurality of detecting objects of which the positions are detected, to identify a position and an orientation of the linear length measurement tool (Cabrera Cordon paragraphs 11-12).
Regarding claim 7:
Matsumoto, etc., discloses:
wherein the processing circuitry identifies a first contact position which is a contact position of a first leg part of a divider with the screen, and a second contact position which is a contact position of a second leg part of the divider with the screen, and wherein the processing circuitry displays a direction of the second contact position relative to the first contact position, and a distance from the first contact position to the second contact position (as per, e.g., Matsumoto Fig. 3).
Regarding claims 8-10, 14-15, and 17:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary. 

Claims 4, 11-13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Ligameri and further in view of Cabrera Cordon, and further in view of Feilmeier et al. (US 2002/0113784)
Regarding claim 4:
Matsumoto, etc., discloses a nautical chart display as discussed above.
Matsumoto, etc., does not disclose:
“wherein the processing circuitry identifies an operation to the screen by a stylus, and wherein, when a linear touch operation is performed by the stylus, the processing circuitry displays, on the display, a distance on the nautical chart corresponding to the linear touch operation.”
(Matsumoto does have this exact operation, but with a finger, not a stylus).
Feilmeier discloses:
wherein the processing circuitry identifies an operation to the screen by a stylus, and wherein, when a linear touch operation is performed by the stylus, the processing circuitry displays, on the display, a distance on the nautical chart corresponding to the linear touch operation (e.g., paragraph 187).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Matsumoto in view of Ligameri and further in view of Cabrera Cordon the elements taught by Feilmeier.
The rationale is as follows:
Matsumoto, Ligameri, Cabrera Cordon, and Feilmeier are directed to the same field of art.
In the exact same circumstances Feilmeier discloses using a stylus. This is a typical tool used with the type of screen used by Matsumoto. One of ordinary skill in the art could certainly have included it with predictable results.
Regarding claims 11-13, 16, and 18-20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 04 February 2022 have been fully considered but they are not persuasive.
Applicant first argues (page 9) to support the new language of the clam. However, this language is contradicted by the specification as discussed in the 35 USC 112 rejections above. Applicant states that the operation is not responsive to the touch operation, but their own specification describes detecting the ruler as a touch operation.
	Applicant then argues (starting on page 10) that Matsumoto in view of Cabrera Cordon does not disclose the new language. The argument here is that Cordon says “for example” there might be a touch input that brings up the user interface. This is not terribly persuasive: “for example” just means it could be that way, not that has to be that way.
	Nonetheless Ligameri has also been cited to make it absolutely clear that applicant’s claim would be obvious. Ligameri discloses substituting a tool for a touch operation. Combined with Matsumoto the obvious conclusion is that the operation would be responsive to the tool rather than touch. Cabrera Cordon is probably not even necessary, but is nonetheless cited as well because it explicitly shows that the tool can be a ruler.
	Therefore the rejection is just the functionality disclosed by Matsumoto, but with a tool as suggested by Ligameri, and where that tool is a ruler as suggested by Cabrera Cordon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694